12 N.Y.3d 725 (2009)
In the Matter of the Ancillary Receivership of RELIANCE INSURANCE COMPANY.
THE YALE CLUB OF NEW YORK CITY, INC., Respondent,
v.
RELIANCE INSURANCE COMPANY, by the SUPERINTENDENT OF INSURANCE, as Ancillary Receiver, Appellant.
Court of Appeals of New York.
Decided February 11, 2009.
*726 Herzfeld & Rubin, P.C., New York City (David B. Hamm of counsel), for appellant.
Cone & Kilbourn, Mount Kisco (Joseph A. Kilbourn of counsel), for respondent.
Concur: Acting Chief Judge CIPARICK and Judges GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs. Based on the arguments presented, the Appellate Division did not err in concluding that the insurance company could not rely on the August 1993 letter as the basis to avoid coverage under the claims-made policy.